                                          Case 4:21-cv-00634-KAW Document 27 Filed 07/30/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN WHITAKER,                                    Case No. 21-cv-00634-KAW
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANTS’
                                   9             v.                                         MOTION TO DISMISS
                                  10     SAN FRANCISCO AIRPORT SOUTH TL,                    Re: Dkt. No. 17
                                         L.P., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Brian Whitaker filed the instant suit asserting Defendants San Francisco Airport

                                  14   South TL, L.P. and Ongerth Hospitality Management, Inc. violated the Americans with

                                  15   Disabilities Act (“ADA”) by failing to provide certain information on their hotel reservation

                                  16   website. (First Am. Compl. (“FAC”) ¶ 7, Dkt. No. 14.) Plaintiff also alleges actual barriers based

                                  17   on a single photograph from the hotel’s website. (FAC ¶ 20.) Pending before the Court is

                                  18   Defendants’ motions to dismiss. (Defs.’ Mot. to Dismiss, Dkt. No. 17.)

                                  19          The Court previously deemed this matter suitable for disposition without a hearing

                                  20   pursuant to Civil Local Rule 7-1(b) and vacated the July 1, 2021 hearing. (Dkt. No. 26.) Having

                                  21   considered the parties’ briefing and the relevant legal authorities, the Court GRANTS Defendants’

                                  22   motions to dismiss.

                                  23                                          I.    BACKGROUND
                                  24          Plaintiff is a quadriplegic who uses a wheelchair for mobility. (FAC ¶ 1.) On January 6,

                                  25   2021, Plaintiff used the Dylan Hotel’s website, seeking to book an accessible room. (FAC ¶ 16.)

                                  26   Plaintiff, however, asserts that the website did not provide sufficient information “to permit him to

                                  27   assess independently whether a given hotel room would work for him.” (FAC ¶ 18.) Specifically,

                                  28   the Dylan Hotel’s website states that its ADA rooms are equipped with “[a]ccessible doorways
                                          Case 4:21-cv-00634-KAW Document 27 Filed 07/30/21 Page 2 of 7




                                   1   and route from public entrance to accessible guest rooms (at least 32-inches of clear width

                                   2   passage),” “viewpoints at ADA height,” lowered door night cards, “[a]ccessible clear floor space,”

                                   3   lowered electrical outlets, “[a]ccessible bathrooms with grab rails next to toilet and in the tub or

                                   4   roll-in shower,” “[a]djustible shower wand in front of shower and next to bench,” “[t]oilet seat at

                                   5   wheelchair height,” and “[s]ink ADA accessible with lever faucet handle.” (Request for Judicial

                                   6   Notice (“RJN”), Exh. 1 at 3, Exh. 2 at 2, Dkt. No. 17-2.) The website also states that there are

                                   7   accessible parking spaces and signage, an accessible route into the hotel, and an accessible lobby

                                   8   entrance with automated doors or ADA push plates. (RJN, Exh. 1 at 3.)

                                   9          Plaintiff also alleges that the Dylan Hotel does not have an accessible roll-in shower based

                                  10   on a photograph. (FAC ¶ 20.) Plaintiff asserts that the photograph demonstrates that the shower is

                                  11   neither roll-in nor accessible because it lacks a 60-inch minimum clearance and a foldable, bolted

                                  12   seat. (FAC ¶¶ 22-23.)
Northern District of California
 United States District Court




                                  13          On January 27, 2021, Plaintiff filed his initial complaint, asserting that Defendants’

                                  14   website violated 28 C.F.R. § 36.302(e)(1), or the Reservations Rule. (Compl. ¶ 32, Dkt. No. 1.)

                                  15   On March 12, 2021, Defendants filed a motion to dismiss. (Dkt. No. 8.) In lieu of opposing the

                                  16   motion, Plaintiff filed the operative complaint, adding the allegations regarding the photograph.

                                  17   On April 14, 2021, Defendants filed the instant motion to dismiss, which Plaintiffs opposed. (Pl.’s

                                  18   Opp’n, Dkt. No. 18.) On May 7, 2021, Defendants filed their reply. (Defs.’ Reply, Dkt. No. 19.)

                                  19          While the instant motion was being briefed, the Court granted similar motions to dismiss in

                                  20   Case No. 21-cv-119-KAW, Arroyo v. SC Landmark Hotels, LLC, Case No. 21-cv-338-KAW, Rios

                                  21   v. RLJ C San Francisco, LP, and Case No. 21-cv-431-KAW, Arroyo v. Independence Menlo Hotel

                                  22   Owner, LLC. (See Case No. 21-cv-119-KAW, Dkt. No. 22 (“SC Landmarks Dismissal Order”).)

                                  23   The Court dismissed those cases with prejudice for failure to allege a violation of the Reservations

                                  24   Rule. (See id. at 12.) Accordingly, on May 18, 2021, the Court issued an order to show cause in

                                  25   this case, stating that it intended to dismiss the Reservation Rule claims. (Order to Show Cause

                                  26   (“OSC”) at 1, Dkt. No. 21.) The Court ordered Plaintiff to explain how the instant case was

                                  27   distinguishable from the other cases, and why a photograph could establish an ADA violation

                                  28   and/or Plaintiff’s standing. (Id. at 2.) On June 1, 2021, Plaintiff filed its response to the order to
                                                                                          2
                                           Case 4:21-cv-00634-KAW Document 27 Filed 07/30/21 Page 3 of 7




                                   1   show cause. (Pl.’s OSC Response, Dkt. No. 22.) That same day, Defendants filed their response

                                   2   to the order to show cause. (Defs.’ OSC Response, Dkt. No. 23.)

                                   3          On June 3, 2021, the Court ordered the parties to file a status report regarding whether the

                                   4   case should be stayed pending appeals to the Ninth Circuit in similar Reservation Rule cases.

                                   5   (Dkt. No. 24.) On June 17, 2021, the parties filed a joint status report, in which Plaintiff supported

                                   6   a stay and Defendants opposed the stay. (Status Report. Dkt. No. 25.)

                                   7                                              II.   DISCUSSION
                                   8          A.    Stay
                                   9          “[T]he power to stay proceedings is incidental to the power inherent in every court to

                                  10   control the disposition of the causes on its docket with economy of time and effort for itself, for

                                  11   counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Whether to stay

                                  12   proceedings is entrusted to the district court’s discretion. See id. at 254-55. In deciding whether
Northern District of California
 United States District Court




                                  13   to stay proceedings, the district court must weigh various competing interests, including the

                                  14   possible damage which may result from granting a stay, the hardship a party may suffer if the case

                                  15   is allowed to go forward, and “the orderly course of justice measured in terms of the simplifying

                                  16   or complicating of issues, proof, and questions of law which could be expected to result from a

                                  17   stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005).

                                  18          The Court finds that a stay is not appropriate in this case. Plaintiff has not demonstrated

                                  19   that he would suffer any hardship or inequity in going forward.1 For example, Plaintiff asserts that

                                  20   absent a stay, the parties would have to expend resources on briefing the motion to dismiss.

                                  21   (Status Report at 5.) The motion to dismiss, however, is already fully briefed. Likewise, Plaintiff

                                  22   argues that if the motion to dismiss is denied, the parties would have to expend substantial

                                  23   resources on discovery, dispositive motions, and trial. (Id.) As the Court is granting the motion to

                                  24   dismiss, such concerns are not at issue.

                                  25          Plaintiff also notes that the Ninth Circuit’s resolution of the appeals will simplify the issue.

                                  26   (Status Report at 7.) The Court, however, has already ruled on the Reservations Rule issue, and its

                                  27
                                       1
                                  28    Indeed, Plaintiff did not even ask for a stay until the Court requested a joint status report on the
                                       matter.
                                                                                          3
                                          Case 4:21-cv-00634-KAW Document 27 Filed 07/30/21 Page 4 of 7




                                   1   ruling is consistent with almost all other courts who have decided the issue. Further, Defendants

                                   2   have identified harm that they would suffer from not having the motion to dismiss determined,

                                   3   including that having the case open “is a cloud on Defendant’s business and must be carried as a

                                   4   contingent liability.” (Id. at 9.) Accordingly, the Court finds that a stay is not warranted.

                                   5          B.     Request for Judicial Notice
                                   6           Defendants ask that the Court take judicial notice of: (1) the “Landing page” and

                                   7   accessibility tab of Defendants’ website, (2) the relevant pages from Defendants’ website showing

                                   8   the accessible room description, (3) a list of Plaintiff’s cases filed in California federal court, (4)

                                   9   the consent decree in United States v. Hilton Worldwide, Inc., No. 10-cv-1924, (5) various

                                  10   dismissal orders issued in similar Reservation Rule cases filed by Plaintiff’s counsel, and (6) the

                                  11   accessibility page at issue in Arroyo v. JWMFE Anaheim, LLC, Case No. 8:21-cv-14-CJC-KES.

                                  12           With respect to the websites, “[i]n general, websites and their contents may be judicially
Northern District of California
 United States District Court




                                  13   noticed.” Threshold Enters. v. Pressed Juicery, Inc., 445 F. Supp. 3d 139, 146 (N.D. Cal. 2020).

                                  14   Further, these websites are specifically cited in the complaint, and there is no dispute as to their

                                  15   authenticity and relevance as Plaintiffs do not object to judicial notice of Defendants’ website

                                  16   pages. (See Pl.’s Opp. at 7.)

                                  17           As to the list of Plaintiffs’ previously filed cases, the Court finds that this is not relevant to

                                  18   the merits of the pending motions.

                                  19           Finally, the Hilton consent decree and dismissal orders are court documents already in the

                                  20   public record. Courts “may take judicial notice of court filings and other matters of public

                                  21   record.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006).

                                  22           Accordingly, the Court GRANTS Defendants’ request for judicial notice, except as to the

                                  23   list of Plaintiff’s previously filed cases.

                                  24          C.     Dismissal

                                  25           Having considered the parties’ briefing, including their responses to the order to show

                                  26   cause, the Court concludes that Plaintiff has not shown cause why the Reservations Rule claim

                                  27   should not be dismissed for the same reasons as stated in SC Landmarks. Plaintiff argues that the

                                  28   instant case is distinguishable because there are only “12 bulleted items that mention
                                                                                           4
                                          Case 4:21-cv-00634-KAW Document 27 Filed 07/30/21 Page 5 of 7




                                   1   accessibility,” as opposed to the SC Landmarks website that had “34 bulleted items which mention

                                   2   accessibility.” (Pl.’s OSC Response at 2.) Plaintiff, however, cites no authority that there is a

                                   3   minimum number of bulleted items that must mention accessibility; rather, the issue is whether

                                   4   Defendants have provided sufficient information. The Court finds that it has. Defendants have

                                   5   provided the type of information that the Department of Justice stated should satisfy the

                                   6   Reservations Rule in its 2010 Guidance, including the general type of room, the type of bed, the

                                   7   type of accessible bathing facility, and the communication features available in the room. The

                                   8   website then goes beyond the recommended information, describing “[a]ccessible doorways and

                                   9   route from public entrance to accessible guest rooms (at least 32-inches of clear width passage,”

                                  10   “[a]ccesible clear floor space,” lowered electrical outlets, “[a]ccessible bathrooms with grab rails

                                  11   next to toilet and in the tub or roll-in shower,” “[a]djustible shower wand in front of shower and

                                  12   next to bench,” “[t]oilet seat at wheelchair height,” and “[s]ink ADA accessible with lever faucet
Northern District of California
 United States District Court




                                  13   handle.” (RJN Exh. 2 at 2.) Notably, many of these descriptions provide information that

                                  14   Plaintiff complains are missing, including the bed clearance and the accessibility of the sink. To

                                  15   the extent Plaintiff argues other information is required, the Court found in SC Landmarks that

                                  16   “the Reservations Rule was not intended to be an accessibility survey, and Plaintiffs cite no

                                  17   binding authority that additional information is required, let alone the specific dimensions that

                                  18   Plaintiffs would require.” (SC Landmarks Dismissal Order at 10.) Such remains the case.

                                  19          Further, to the extent Plaintiff again complains that “Defendant[s] simply labeling a bunch

                                  20   of common areas as ‘accessible’ does not allow a person ‘to assess independently whether a given

                                  21   hotel or guest room meets his or her accessibility needs,” the Court already rejected this argument.

                                  22   (Pl.’s OSC Response at 2.) Specifically, the Court explained:

                                  23                  Contrary to Plaintiffs’ argument that labeling a feature “accessible”
                                                      is a “naked conclusion [that] provides no actual information,” the
                                  24                  term “accessible” is not merely a “one-word adjective.” (See [Pl.’s]
                                                      Opp. at 13.) Rather, “the term ‘accessible’ is specifically defined in
                                  25                  the ADAAG to describe ‘a site, building, facility, or portion thereof
                                                      that complies with these guidelines.’” Chamber Maid L.P., 2021
                                  26                  U.S. Dist. LEXIS 49411, at *12 (quoting 1991 ADAAG § 3.5); see
                                                      also Garcia v. E.L. Heritage Inn of Sacramento, LLC, Case No. 20-
                                  27                  cv-2191-JAM-AC, 2021 WL 1253346, at *2 (E.D. Cal. Apr. 5,
                                                      2021). Thus, describing the room and features as “accessible”
                                  28                  adequately informs guests of the room’s and features’ compliance
                                                                                         5
                                          Case 4:21-cv-00634-KAW Document 27 Filed 07/30/21 Page 6 of 7



                                                      with the ADAAG. See id.
                                   1

                                   2   (SC Landmarks Dismissal Order at 10.) Accordingly, the Court finds that Defendants’ website

                                   3   satisfies the Reservations Rule, and Plaintiff’s claim fails as a matter of law. (See id. at 11.)

                                   4          As to whether a photograph can establish a violation and/or Plaintiff’s standing, Plaintiff

                                   5   argues that because he has “actually encountered a barrier (an accessible hotel website), he has

                                   6   standing to sue over any other barrier he becomes aware of.” (Pl.’s OSC Response at 6.) As

                                   7   discussed above, Plaintiff has not pled a violation of the Reservations Rule. Thus, Plaintiff lacks

                                   8   standing to sue based on the alleged barriers in the photograph because Plaintiff has not actually

                                   9   encountered that or any other barrier.

                                  10          The Court also observes that it is not apparent to the Court that a violation can be

                                  11   established by a photograph when a plaintiff does not visit the facility. See Love v. Wildcats

                                  12   Owner LLC, Case No. 20-cv-8913-DMR, 2021 U.S. Dist. LEXIS 66021, at *21 n.3 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   Apr. 5, 2021) (“If a hotel represents that its features are accessible when they are in fact not

                                  14   compliant with the Standards, the hotel would be liable for violating the Reservations Rule and

                                  15   possibly for structural ADA violations. The only difference is that a plaintiff would have to

                                  16   physically visit the hotel in order to know that its reservation system violates the Reservations

                                  17   Rule.”). Courts in this district have found that a “[p]laintiff’s independent conclusion that [a

                                  18   h]otel is not ADA-compliant, based solely on his own review of website photographs, is merely

                                  19   conjectural and does not demonstrate actual knowledge of illegal barriers.” Strojnik v. Four

                                  20   Sisters Inns, Inc., Case No. 19-cv-2991-ODW (JEMx), 2019 U.S. Dist. LEXIS 212094, at *12

                                  21   (C.D. Cal. Dec. 9, 2019).

                                  22          In Strojnik v. Victus Group, Inc., the district court found insufficient allegations of

                                  23   knowledge of the alleged barriers based on photographs, explaining that “it is not clear what the

                                  24   source of the pictures are, whether the pictures concern rooms that are intended to be ADA

                                  25   compliant, or whether [the plaintiff] confirmed the existence of the barrier with [the hotel].” Case

                                  26   No. 18-cv-1620-AWI (SKO), 2020 U.S. Dist. LEXIS 54117, at *8 (E.D. Cal. May 27, 2020).

                                  27   Similarly, Plaintiff here does not explain where he obtained the photo, and it is not clear to the

                                  28   Court that the photo is meant to be representative of the roll-in shower or that other ADA-
                                                                                          6
                                          Case 4:21-cv-00634-KAW Document 27 Filed 07/30/21 Page 7 of 7




                                   1   compliant facilities are not available. Compare with Strojnik v. Pasadena Robles Acquisition,

                                   2   LLC, Case No. 19-cv-2067-AB (PJWx), 2019 U.S. Dist. LEXIS 213070, at *4 n.1 (C.D. Cal. Aug.

                                   3   14, 2019) (“while Plaintiff presents photos of allegedly inaccessible rooms and vending machines,

                                   4   for example, this does not mean that Defendants did not have other rooms and other vending

                                   5   machines that are accessible”).

                                   6          The Court therefore dismisses Plaintiff’s claims with prejudice, including the Unruh Act

                                   7   claim. See Arroyo v. Dorcich Farms, LLC, Case No. 20-cv-8216-LHK, 2021 U.S. Dist. LEXIS

                                   8   70427, at *3 (N.D. Cal. Apr. 12, 2021) (“Plaintiff’s Unruh Civil Rights Act claim must be

                                   9   dismissed because it is dependent on Plaintiff’s meritless ADA claim.”).

                                  10                                        III.   CONCLUSION
                                  11          For the reasons stated above, the Court GRANTS Defendants’ motion to dismiss with

                                  12   prejudice.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: July 30, 2021
                                                                                           __________________________________
                                  15                                                       KANDIS A. WESTMORE
                                  16                                                       United States Magistrate Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       7
